IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00185-CR

CHRISTOPHER K. SCHMOTZER,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                           From the 85th District Court
                               Brazos County, Texas
                          Trial Court No. 09-1287-CRF-85


                           MEMORANDUM OPINION

       Christopher K. Schmotzer, a prison inmate, filed a notice of appeal from an order

of the trial court granting the State’s motion to release biological evidence.

       The right of appeal in criminal cases is conferred by the Legislature, and a party

may appeal only from judgments of conviction or interlocutory orders authorized as

appealable. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006); TEX. R. APP. P.

25.2(a)(2). We do not have jurisdiction to review interlocutory orders unless jurisdiction

has been expressly granted by law. Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App.
1991). See also Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008) ("The

standard for determining jurisdiction is not whether the appeal is precluded by law, but

whether the appeal is authorized by law."). The order about which Schmotzer complains

is not a final conviction, and there is no statutory authorization to appeal the granting of

a motion to release biological evidence.

       Accordingly, this appeal is dismissed for want of jurisdiction.

       Schmotzer’s request for appointment of counsel on appeal is also dismissed.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Motion dismissed
Opinion delivered and filed June 14, 2017
Do not publish
[CR25]




Schmotzer v. State                                                                    Page 2